  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 1 of 7 PageID: 40



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ROY RICARDO BELL,                   :
                                    :
          Petitioner,               :    Civ. No. 19-21262 (NLH)
                                    :
     v.                             :    OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:

APPEARANCES:

Roy Ricardo Bell
78931-083
Fort Dix Federal Correctional Institution
PO Box 2000
Joint Base MDL, NJ 08640
     Petitioner pro se

HILLMAN, District Judge

       Petitioner Roy Ricardo Bell is presently confined at the

Federal Correctional Institution (“FCI”) at Fort Dix in Fort

Dix, New Jersey.      He initially filed this Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 in the United States

District Court for the Eastern District of Virginia.           See ECF

No. 1.    Petitioner challenges a sentencing enhancement he

received from that court.      For the following reasons, the habeas

petition will be summarily dismissed.

  I.     BACKGROUND

       On November 1, 2011, Petitioner pled guilty to conspiracy

to distribute and possess with intent to distribute one kilogram
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 2 of 7 PageID: 41



or more of heroin.     See Bell v. United States, Crim. No. 11-55-

15, 2015 WL 11112408, at *1 (E.D. Va. Sept. 3, 2015).

Petitioner’s presentence report (“PSR”) had a base level offense

of 34, with a two-level enhancement for possession of a firearm.

See id.   Petitioner’s guideline range at sentencing was 188-235

months imprisonment.     See id.    On May 15, 2012, Petitioner

received a sentence of 188 months imprisonment to be followed by

five years of supervised release.        See id.

     Thereafter, Petitioner filed a motion to vacate, set aside

or correct his sentence pursuant to 28 U.S.C. § 2255.           See id.

Petitioner’s motion raised several claims, including that his

two-level firearm enhancement was incorrect because it was not

noted in the indictment or the plea agreement.          See id.    The

Eastern District of Virginia rejected this claim noting

Petitioner should have raised it in his objections to the PSR,

rather than in a § 2255 motion.       See id. at *3.     On appeal, the

United States Court of Appeals for the Fourth Circuit denied a

certificate of appealability.       See United States v. Bell, 627 F.

App’x 200 (4th Cir. 2015).

     In October, 2019, Petitioner filed this § 2241 habeas

petition in the Eastern District of Virginia.          See ECF No. 1.

Petitioner appears to make the same argument he made in his §

2255 motion in his § 2241 habeas petition, namely, that the two-

level firearm enhancement is improper because it was not in his

                                     2
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 3 of 7 PageID: 42



indictment or plea agreement.       In December 2019, the Eastern

District of Virginia transferred this action to this Court

because Petitioner is incarcerated within this District at

F.C.I. Fort Dix.    See ECF No. 3.

  II.   STANDARD FOR SUA SPONTE SCREENING OF HABEAS PETITION

     With respect to screening the instant habeas petition, 28

U.S.C. § 2243 provides in relevant part:

           A court, justice or judge entertaining an
           application for a writ of habeas corpus
           shall forthwith award the writ or issue an
           order directing the respondent to show cause
           why the writ should not be granted, unless
           it appears from the application that the
           applicant or person detained is not entitled
           thereto.

     As Petitioner is proceeding pro se, his habeas petition is

held to less stringent standards than those pleadings drafted by

lawyers.   See Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010)

(“It is the policy of the courts to give a liberal construction

to pro se habeas petitions.”) (internal quotation marks and

citation omitted); United States v. Otero, 502 F.3d 331, 334 (3d

Cir. 2007) (“we construe pro se pleadings liberally.”) (citing

Haines v. Kerner, 404 U.S. 519, 520 (1972)).         Nevertheless, “a

district court is authorized to dismiss a [habeas] petition

summarily when it plainly appears from the face of the petition

and any exhibits annexed to it that the petitioner is not




                                     3
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 4 of 7 PageID: 43



entitled to relief in the district court[.]”         Lonchar v. Thomas,

517 U.S. 314, 320 (1996).

  III. DISCUSSION

     Petitioner seeks to have this Court review the criminal

sentence entered by the Eastern District of Virginia in this §

2241 habeas petition.     Generally, a challenge to the validity of

a federal conviction or sentence must be brought under 28 U.S.C.

§ 2255.   See Jackman v. Shartle, 535 F. App'x 87, 88 (3d Cir.

2013) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)).    This is generally true because § 2255 prohibits a

district court from entertaining a challenge to a prisoner's

federal sentence through § 2241 unless the remedy under § 2255

is “inadequate or ineffective.”       See 28 U.S.C. § 2255(e).

Indeed, § 2255(e) states that:

           [a]n application for a writ of habeas corpus
           in behalf of a prisoner who is authorized to
           apply for relief by motion pursuant to this
           section, shall not be entertained if it
           appears that the applicant has failed to
           apply for relief, by motion, to the court
           which sentenced him, or that such a court
           has denied him relief, unless it also
           appears that the remedy by the motion is
           inadequate or ineffective to test the
           legality of his detention.

28 U.S.C. § 2255(e).     A § 2255 motion is “inadequate or

ineffective,” which permits a petitioner to resort to a § 2241

petition, “only where the petitioner demonstrates that some

limitation or procedure would prevent a § 2255 proceeding from

                                     4
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 5 of 7 PageID: 44



affording him a full hearing and adjudication of his wrongful

detention claim.”     Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002) (citations omitted).         However, “[s]ection

2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the

stringent gatekeeping requirements of ... § 2255.”           Cradle, 290

F.3d at 539 (citations omitted).         “It is the inefficacy of the

remedy, not the personal inability to use it, that is

determinative.”    Id. at 538 (citation omitted).        “The provision

exists to ensure that petitioners have a fair opportunity to

seek collateral relief, not to enable them to evade procedural

requirements.”    Id. at 539 (citing In re Dorsainvil, 119 F.3d

245, 251–52 (3d Cir. 1997)).

     In Dorsainvil, the United States Court of Appeals for the

Third Circuit held that the remedy provided by § 2255 is

“inadequate or ineffective,” permitting resort to § 2241, where

a prisoner who previously had filed a § 2255 motion on other

grounds “had no earlier opportunity to challenge his conviction

for a crime that an intervening change in substantive law may

negate[.]”   119 F.3d at 251.      Nevertheless, the Third Circuit

emphasized that its holding was not suggesting that a § 2255

motion was “inadequate or ineffective” merely because a

petitioner is unable to meet the strict gatekeeping requirements

                                     5
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 6 of 7 PageID: 45



of § 2255.   See id.    The “safety valve,” as stated in

Dorsainvil, is a narrow one and has been held to apply in

situations where the prisoner has had no prior opportunity to

challenge his conviction for a crime later deemed to be non-

criminal by an intervening change in the law.          See Okereke, 307

F.3d at 120 (citing Dorsainvil, 119 F.3d at 251).

     Petitioner does not allege facts bringing him within the

Dorsainvil exception.     He does not allege that he had no earlier

opportunity to challenge his conviction for a crime that an

intervening change in substantive law may negate.          Instead, his

claim is on the purported impropriety of his sentence - most

notably a sentencing enhancement - not the crime for which he

was convicted.    This is insufficient to meet the Dorsainvil

exception.   See Davis v. Warden Allenwood, FCI, 818 F. App’x

147, 149 (3d Cir. 2020) (citing Gardner v. Warden Lewisburg USP,

845 F.3d 99, 103 (3d Cir. 2017)) (noting court has never applied

Dorsainvil to issues at sentencing); see also Selby v. Scism,

453 F. App'x 266, 268 (3d Cir. 2011) (“Selby does not argue that

he is innocent of the offense for which he was convicted; he

argues that he is “innocent” of a sentencing enhancement because

of an intervening change in law. Accordingly, the exception

described in In re Dorsainvil does not apply.”).

     Petitioner argues he is entitled to proceed with this

action because he is ignorant of the law.         However, this

                                     6
  Case 1:19-cv-21262-NLH Document 11 Filed 04/06/21 Page 7 of 7 PageID: 46



argument is unavailing.      First, as indicated above, Petitioner’s

claim does not fall within the narrow circumstances the Third

Circuit has permitted to pass through the Dorsainvil exception.

Furthermore, Petitioner already had the opportunity, and in fact

did raise this claim in his § 2255 motion before the Eastern

District of Virginia which rejected it.         Therefore, § 2241 is

not the proper avenue for Petitioner to pursue this claim.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interest of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.      This Court though will not

transfer this action to the Fourth Circuit for its consideration

as a request to file a second or successive § 2255 motion,

particularly given Petitioner raised this claim in his previous

§ 2255 that was denied in the District Court and for which the

Fourth Circuit denied a certificate of appealability.

  IV.   CONCLUSION

     For the foregoing reasons, Petitioner’s habeas petition

will be summarily dismissed.       An appropriate order will be

entered.



Dated: April 6, 2021                       s/ Noel L. Hillman    __
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                     7
